Citation Nr: 9934301	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  97-20 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to an increased evaluation for hysterical 
neurosis, conversion type, with headaches, currently 
evaluated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for seborrheic 
dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty during World War II.

This matter comes to the Board of Veterans Appeals (Board) 
from a May 1997 rating decision of the Regional Office (RO) 
which denied the veteran's claims for service connection for 
migraine headaches and an increased rating for his service-
connected psychiatric disability and for a skin disorder.

The Board notes that service connection was granted for 
migraine in a December 1945 rating decision.  Following a 
Department of Veterans Affairs (VA) examination in November 
1951, the RO, by rating action dated the next month, 
recharacterized the veteran's service-connected disability as 
conversion reaction, cephalgia.  A rating decision dated in 
July l980 classified the disability as hysterical neurosis, 
conversion type.  Following a request for clarification of 
the veteran's service-connected disability by his 
representative, a hearing officer, in November 1998, 
concluded that "headaches" had been erroneously omitted 
from a rating decision in the 1980's.  Since service 
connection for headaches was protected, it was again added to 
the description of the veteran's service-connected 
disability.  Accordingly, the distinct issue of entitlement 
to service connection for migraine headaches was moot.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 



FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The veteran's psychiatric disability is manifested by 
anxiety.  There is no evidence of panic attacks, sleep 
impairment or memory loss.

3. Dermatitis, if present, is not more than slight, and does 
not involve an exposed surface or extensive area.


CONCLUSIONS OF LAW

1. A rating in excess of 10 percent for hysterical neurosis, 
conversion type, with headaches, is not warranted.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9424 (1999).

2. A compensable evaluation for seborrheic dermatitis is not 
warranted.  38 U.S.C.A. § 1155, 5107 (West 1991); 
38 C.F.R. § 4.118, Diagnostic Code 7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted well-grounded claims as required by 38 U.S.C.A. 
§ 5107.  The Court has held that a well-grounded claim is one 
which is plausible, meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In this case, the veteran's statements concerning the 
severity of the symptoms of his service-connected psychiatric 
and skin disabilities that are within the competence of a lay 
party to report are sufficient to conclude that his claims 
are well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629; 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  No further 
development is necessary in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

I.  An Increased Rating for Hysterical 
Neurosis, Conversion Type, With Headaches 

Factual background

The service medical records show that the veteran was 
hospitalized in February 1945 for headache.  

By rating decision dated in December 1945, the RO granted 
service connection for headache.  Subsequently, following a 
VA examination in November 1951, the RO recharacterized the 
service-connected as conversion reaction, cephalgia.  Various 
amendments were made over the years in the evaluation 
assigned for the psychiatric disability.  Following a VA 
psychiatric examination in June 1980, the RO assigned a 10 
percent rating.  A Board decision dated in October 1981 
assigned an effective date of January 16, 1979 for the award 
of the 10 percent rating.  This evaluation has remained in 
effect since then.

A VA psychiatric examination was conducted in April 1997.  
The veteran reported that he was very nervous.  He stated 
that he gets upset with his kids and that he is jumpy.  He 
related that if he does not finish what he starts, he would 
blow his stack.  He noted that he becomes upset easily.  It 
was indicated that he had no anhedonia and that his self-
esteem was adequate.  He had never been in a psychiatric 
hospital or seen a psychiatrist.  He added that he still got 
stress headaches.  On mental status evaluation, the veteran 
was cooperative, well-kempt, oriented times three with a good 
memory.  His affect was full and appropriate.  His 
associations were tight.  He had no hallucinations or 
delusions.  He was not grandiose.  He appeared anxious, but 
not especially depressed.  He would often say that his life 
had been filled with nervousness and problems.  That and his 
skin were the themes of the interview.  His insight and 
judgment were intact.  Serial 7's, proverbs and similarities 
were good.  He could do three out of three objects after five 
minutes.  The diagnostic impression was anxiety disorder.  
The Global Assessment of Functioning score was 75.

Analysis

General Rating Formula for Psychoneurotic Disorders:                     

      Occupational and social impairment with occasional                              
	30%   
      decrease in work efficiency and intermittent periods of
      inability to perform occupational tasks (although 
generally
      functioning satisfactorily, with routine behavior, 
self-care,
      and conversation normal), due to such symptoms as:
      depressed mood, anxiety, suspiciousness, panic attacks
      (weekly or less often), chronic sleep impairment, mild
      memory loss (such as forgetting names, directions, 
recent events).   
                                                         
      Occupational and social impairment due to mild or 
transient                   10%   
      symptoms which decrease work efficiency and ability to 
perform
      occupational tasks only during periods of significant 
stress, or; 
      symptoms controlled by continuous medication.

38 C.F.R. § 4.130, Diagnostic Code 9424.

The record discloses that a 10 percent evaluation has been in 
effect for the veteran's service-connected psychiatric 
disability for many years.  When he was examined by the VA in 
April 1997, it was specifically indicated that his memory was 
good.  There was no evidence of any problems with personal 
grooming or that he had any panic attacks.  While he was 
anxious, his symptoms could not be deemed to be more than 
mild.  The Board points out that he is not on any medication 
for his psychiatric disability.  The Board concludes that the 
medical findings on examination are of greater probative 
value than the veteran's statements regarding the severity of 
his disability.  In the absence of symptoms demonstrating 
that his hysterical neurosis, conversion type has increased 
in severity, there is no basis on which a higher rating may 
be assigned.  

II.  An Increased Rating for Seborrheic 
Dermatitis

Factual background

The service medical records reveal that the veteran was 
hospitalized in January 1945.  It was noted that he was 
breaking out in both legs, with itching.  The diagnosis was 
venous dermatitis.  

The veteran was hospitalized by the VA from October to 
November 1946.  The diagnosis was dermatitis of both hands.  

Based on this evidence, the RO, by rating action dated in 
February 1947, granted service connection for dermatitis.  A 
noncompensable evaluation was assigned from October 1945 to 
November 7, 1946, and a 30 percent rating was effective 
November 8, 1946.  Following VA examinations in May and 
November 1951, the evaluation was first reduced to 10 
percent, and then to noncompensable, effective February 1952.  
This rating has been in effect since that time.

A VA systemic examination was conducted in April 1997.  The 
veteran reported that he had experienced recurrent rashes on 
both arms and both legs intermittently.  These had been 
treated with local remedies in the last several years.  An 
examination revealed no present skin manifestations or rashes 
anywhere on his body.  The veteran was not on any medication 
for skin problems.  The diagnosis was seborrheic dermatitis 
(apparently not now a problem).

A VA examination of the skin was also conducted in April 
1997.  The veteran related a history of multiple skin rashes 
to greases and oils.  He also noted a history of multiple 
erosions and drainage from both lower extremities.  It was 
indicated that he had moved from the east coast because of 
allergies.  An examination disclosed telangiectasis on the 
nose, with no pustules.  The chest, back and arms were 
negative.  The diagnoses were rosacea and that the veteran 
most likely had allergic contact dermatitis in the past to 
allergens in his occupation.

Analysis

A 10 percent rating may be assigned for eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  With slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area, a noncompensable rating will be assigned.  Diagnostic 
Code 7806.

As noted above, the veteran was afforded a dermatology 
examination by the VA in April 1997.  Although the veteran 
described a history of skin rashes, including drainage from 
his lower extremities, at the time of the examination, there 
was no clinical evidence of dermatitis on the veteran's face, 
chest, back or arms.  Indeed, the examiner concluded that the 
veteran had experienced allergic contact dermatitis in the 
past to allergens in his job.  There was no current evidence 
of dermatitis.  It clearly cannot be concluded that the 
veteran's skin disability involves an exposed surface or 
extensive area.  Accordingly, the Board concludes that the 
weight of the evidence is against the claim for an increased 
rating for seborrheic dermatitis.  


ORDER

An increased evaluation for hysterical neurosis, conversion 
type, with headache is denied.

A compensable evaluation for seborrheic dermatitis is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

